
	
		IB
		Union Calendar No. 433
		112th CONGRESS
		2d Session
		H. R. 1103
		[Report No.
		  112–597]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 15, 2011
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 17, 2012
			Additional sponsors: Mr.
			 Grijalva, Mr. Holt,
			 Mr. Filner,
			 Mr. Pierluisi,
			 Mr. Honda,
			 Mr. Young of Alaska,
			 Mr. Gonzalez,
			 Mr. Faleomavaega,
			 Mr. Carson of Indiana,
			 Mr. Garamendi,
			 Mr. Cleaver, and
			 Ms. Bordallo
		
		
			July 17, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to
		  develop, maintain, and administer an annex in Tinian, Commonwealth of the
		  Northern Mariana Islands, as an extension of the American Memorial Park located
		  in Saipan, and for other purposes.
	
	
		1.American Memorial Park Annex
			 in Tinian
			(a)Short
			 titleThis section may be
			 cited as the American Memorial Park
			 Tinian Annex Act.
			(b)FindingsCongress finds as follows:
				(1)In 2001 the
			 National Park Service conducted a suitability and feasibility study of North
			 Field on the island of Tinian, Commonwealth of the Northern Mariana Islands,
			 for inclusion in the National Park System.
				(2)North Field Tinian
			 is listed on the National Register of Historic Places as an historic district
			 and has been designated a national historic landmark.
				(3)The Department of
			 Defense holds a 50-year lease over North Field Tinian.
				(4)The National Park
			 Service determined that North Field Tinian was suitable for inclusion as
			 one of the most significant World War II sites in the Pacific
			 because atomic bombs were flown to Hiroshima and Nagasaki from this
			 site.
				(5)The National Park
			 Service determined, however, that it was not feasible to include North Field
			 Tinian as a unit of the National Park System because of the military’s
			 future long term needs.
				(6)American Memorial
			 Park on the island of Saipan, Commonwealth of the Northern Mariana Islands, is
			 managed by the National Park Service, as authorized under Public Law 94–241 and
			 Public Law 95–348, to commemorate the World War II Marianas Campaign.
				(7)A
			 Tinian Annex to the American Memorial Park could provide the opportunity for on
			 and off site interpretation of North Field without conflicting with military
			 needs.
				(c)EstablishmentThe Secretary of the Interior, acting
			 through the National Park Service, shall develop, maintain, and administer an
			 annex in Tinian, Commonwealth of the Northern Mariana Islands, as an extension
			 of the American Memorial Park located in Saipan, on an appropriate parcel of
			 Tinian Public Land to be agreed upon by the National Park Service and the
			 Governor of the Northern Mariana Islands in consultation with the Mayor of
			 Tinian. The annex shall be used to—
				(1)interpret the
			 important aspects of North Field by highlighting the historic events related to
			 the World War II Marianas Campaign; and
				(2)serve as a
			 curatorial storage of World War II artifacts.
				
	
		July 17, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
